Citation Nr: 1400735	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  13-02 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for a seizure disorder, currently rated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel 


INTRODUCTION

The Veteran had active service in the United States Navy from September 1987 to January 1995.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in April 2011.


REMAND

The Veteran's seizure disorder has been evaluated under Diagnostic Code 8914, which addresses psychomotor epilepsy.  38 C.F.R. § 4.124a (2013).  Under Diagnostic Code 8914, psychomotor epilepsy is to be rated based on major or minor seizures under the General Rating Formula for Major and Minor Epileptic Seizures.  Psychomotor seizures will be rated as "major seizures" when characterized by automatic states and/or generalized convulsions with unconsciousness.  Psychomotor seizures will be rated as "minor seizures" when characterized by brief transient episodes of random motor movements, hallucinations, perceptual illusions, abnormalities of thinking, memory or mood, or autonomic disturbances.  See 38 C.F.R. § 4.124a , Diagnostic Code 8914.  38 C.F.R. § 4.122 further describes the characteristics of psychomotor epilepsy. 

Under the General Rating Formula for Major and Minor Epileptic Seizures, a 10 percent evaluation is assigned when there is a confirmed diagnosis of epilepsy with a history of seizures.  A 20 percent evaluation is assigned when there is at least 1 major seizure in the last 2 years, or at least 2 minor seizures in the last six months.   A 40 percent evaluation is assigned when there is at least 1 major seizure in the last six months or 2 in the last year, or averaging at least 5 to 8 minor seizures weekly.  A 60 percent evaluation is assigned when there is an average of at least 1 major seizure in 4 months over the last year, or 9 to 10 minor seizures per week.  An 80 percent evaluation is assigned when there is an average of at least 1 major seizure in 3 months over the last year, or more than 10 minor seizures weekly.  A 100 percent evaluation is assigned when there is an average of at least 1 major seizure per month over the last year.  38 C.F.R. § 4.124a. 

Where there is doubt as to the true nature of epileptiform attacks, there must be neurological observation in a hospital adequate to make such a study.  The seizures must be witnessed or verified at some time by a physician to warrant a rating. In this case, a rating has already been established.  However, regarding the frequency of attacks, competent, consistent lay testimony emphasizing convulsive and immediate post-convulsive characteristics may be accepted.  The frequency of seizures should be ascertained under the ordinary conditions of life (while not hospitalized).  38 C.F.R. § 4.121. 

At his VA examination for seizure disorder in January 2011, the Veteran reported having two past events since November 2010, for which he reported he did not remember the events themselves, but that his tongue was sore afterwards.  The examiner noted that these were only suspected seizure events.  A family history of epilepsy was also noted.  The service records and post-service records were reviewed and noted to reflect a seizure-type episode in service in 1992, following which the Veteran was maintained on seizure medication, and he reportedly did not have another episode thereafter until 2000.  

The examiner noted that there was EEG evidence of seizure disorder, but a brain MRI was normal.  Neurological examination in January 2011 produced normal findings, though the Veteran appeared depressed.  (The Veteran is assigned a separate 100 percent rating for his service connected for posttraumatic stress disorder (PTSD).

In an April 2011 notice of disagreement the Veteran asserted that he had a major seizure following the January 2011 examination.  He then reported that after the seizure he had contacted his mother, and "she was aware of the event." 

At a subsequent  VA examination for seizure disorder in August 2012, the Veteran reported that he had a seizure twice over a two-week period in April 2011.  The Veteran reported that a seizure was witnessed by his mother, and that the seizure was manifested by some convulsing, stiff arms, and eyes rolling back in the head.  The examiner assessed these reported seizures as major seizures, characterized by generalized tonic-clinic convulsion with unconsciousness. 

However, the Veteran's self-report upon this examination differs somewhat from his report upon VA neurology treatment in June 2011, when the neurologist noted that the Veteran's mother had reportedly witnessed the ending of the seizures and described them as, "he was clenching."

The record thus presents conflicting accounts by the Veteran of what his mother witnessed with regard to one or more seizure episodes.  The Veteran's mother's account of what she witnessed may have lost some accuracy with the repeated retelling from the Veteran's mother to the Veteran, from the Veteran to the examiner, and then from the examiner in the examination report.  

The record also fails to reflect what, if any, episodes have occurred since the most recent examination August 2012.  The report of that examination does not reflect any additional seizure events since April 2011.  As noted above, the rating criteria turn on the frequency and severity of seizure episodes, and hence a more accurate and contemporaneous record of what has been witnessed or experienced would facilitate an accurate rating of the Veteran's disability.  

Remand is in order to request a statement from the Veteran's mother addressing in detail the episode or episodes of epilepsy she has witnessed, and to obtain any evidence of subsequent seizure episodes.  Moreover, since the Veteran has not been afforded a VA examination to determine the current degree of severity of his seizure disorder since August 2012, he should be afforded such an examination while the case is in remand status.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should request that the Veteran obtain from his mother a detailed statement addressing each seizure episode of the Veteran that she has witnessed since 2010.  For each witnessed episode, the Veteran's mother should address the Veteran's appearance and behavior during the episode, including whether he appeared conscious or unconscious at the time, whether he was responsive, the duration of the episode, and what responsive actions she or others took during or following the episode.

The Veteran should also be asked to obtain and submit statements from others who may have witnessed subsequent episodes.  

2.  The Veteran should also be requested to provide his own statement detailing each seizure episode he knows of or suspects that he has had since 2010.  For each episode, he should be asked to detail how he came by the knowledge of the episode, including whether there were any witnesses to the episode, what were the circumstances of the episode, what happened, and what was the estimated duration of the episode.  

3.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

4.  Then, the RO or the AMC should afford the Veteran an examination by an examiner with sufficient expertise to determine the current nature and severity of his seizure disorder.  The claims folders and any pertinent evidence in Virtual VA that is not included in the claims folders should be made available to and reviewed by the examiner, and any indicated studies should be performed. 

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In addition, the examiner should be requested to provide an opinion concerning the impact of the disability on the Veteran's ability to work.

The rationale for each opinion expressed also must be provided. 

5.  The RO or the AMC also should undertake any other development it determines to be warranted. 

6.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

